Citation Nr: 0806187	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  97-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
spinal stenosis, cervical spine, with disk herniation and 
degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to August 1982 and from March 1983 to September 
1996.  These matters are before the Board of Veterans' 
Appeals on appeal from a January 1997 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for the 
disabilities at issue, rating the spine disorder 10 percent 
and the foot skin/nail disorder (characterized as 
onychomycosis, right great toe) noncompensable.  A May 1998 
rating decision recharacterized the foot disorder as 
bilateral tinea pedis with onychomycosis.  

The veteran also initiated appeals from denials of other 
claims, but those appeals were either withdrawn (in October 
1997) or the benefits sought were granted by the RO (in May 
1998).  In June 2002, the Board undertook additional 
development on the instant claims under authority then in 
effect.  In June 2003, the case was remanded for such 
development and for due process.  By rating decision in 
January 2004, the RO granted increased ratings of 20 percent 
for the cervical spine disability and 10 percent for "tinea 
pedis with onychomycosis of the right great toe" (effective 
for the entire appeal period).  In July 2005, the case was 
remanded for further development.


FINDINGS OF FACT

1.  Throughout the appeal period the veterans cervical spine 
disability has never been manifested by more than moderate 
limitation of motion or more than moderate intervertebral 
disc syndrome; forward flexion of the cervical spine limited 
to 15 degrees or less, incapacitating episodes of disc 
disease, or separately ratable neurological impairment are 
not shown; the cervical spine is not ankylosed..
2.  Throughout the appeal period, the veteran's service 
connected bilateral tinea pedis with onychomycosis has been 
manifested by exfoliation and some exudation; constant 
exudation or itching, extensive lesions, or marked 
disfigurement are not shown; from August 30, 2002, the 
disorder has not affected 20 to 40 percent of the entire body 
or an exposed area, and has not required systemic therapy or 
other immunosuppressive drugs for a total duration of six 
weeks or more during a preceding 12-month period.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected cervical spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5290, 5293 
(effective prior to Sept. 23, 2002), Codes 5290, 5293 
(effective prior to Sept. 26, 2003), Code 5243 (effective 
from Sept. 26, 2003).

2.  A rating in excess of 10 percent for bilateral tinea 
pedis with onychomycosis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006);  38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.20, 4.118, Codes 7813-7806 (as in effect 
prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  Regardless, 
this appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The March 1997 statement of the case (SOC) provided 
the veteran notice on the downstream issues of increased 
initial ratings.  July 2003 and October 2005 letters provided 
supplementary notice and advised him to submit any pertinent 
evidence in his possession.  The matters were then 
readjudicated.  Significantly, the notice via SOC was 
Vazquez-Torres v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008) content compliant, as the veteran received essentially 
full notice of what was needed to substantiate the claims for 
increase, including under revised criteria, and advised as to 
what types of evidence to submit.  See January 2005 and July 
2007 supplemental SOCs.  The Board has considered whether the 
veteran was prejudiced by the lack of timeliness of this 
notice and has found he was not.  Subsequent to their receipt 
of the complete notice, and with ample opportunity to 
respond, his representative indicated that the SSOC had been 
reviewed.  No additional evidence was identified or 
submitted.   

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in November 1997, and 
(pursuant to the Board's remands) in October 2003, December 
2004 and June 2007.  VA's duty to assist the veteran in the 
development of facts pertinent to his claims has been 
discharged.

II.  Factual Background

VA records from February to September 1997 include a February 
1997 MRI of the cervical spine which shows C6-7 degenerative 
disc and facet arthropathy.  An April 1997 record notes 
degenerative disc disease C6-7.

At an October 1997 RO hearing, the veteran testified he had 
neck pain radiating to his right arm and causing numbness.  
He also testified that he was experiencing pain in his right 
great toe because of the removal of a toenail.

On November 1997 VA skin examination, the veteran complained 
of deformity of his nails as well as chronic fungal toenails.  
He denied any current treatment for his toenails.  Physical 
examination revealed the veteran's skin was warm and dry, and 
without lesions.  He had fungal toenails of the 1st, 3rd, and 
4th toes, bilaterally, worse on the right.  He also had 
scaly, dry rash, with small papules on the soles and sides of 
his feet.  There was no ulceration or crusting.  There was no 
associated systemic or nervous condition.  The diagnoses were 
chronic tinea pedis and chronic onychomycosis, bilaterally.

On November 1997 VA cervical spine examination, the veteran 
reported pain and stiffness in his neck in the morning and 
with movement.  He stated that he has some fatigability and 
lack of endurance in his neck.  He reported that he 
experienced sudden pain on movement.  He felt the pain daily.  
The examiner noted that the veteran's limitation of function 
and impairment during a flare-up would be mild to moderate.  
Objective findings revealed that cervical range of motion 
appeared to be within normal limits.  There was no tenderness 
noted along the cervical spine on palpation.  The veteran 
denied spasms.  There was no postural abnormality or fixed 
deformity.  There was no neurological abnormality except for 
occasional radiation of pain to the right shoulder.  X-rays 
showed moderately severe degenerative disc disease at C6-7.  
The diagnosis was right cervical radiculopathy secondary to 
spinal stenosis with disk herniation and degenerative joint 
changes with minimally decreased functional impairment.

A December 1997 VA PT report shows cervical flexion to 45 
degrees; extension to 45 degrees; right rotation to 60 
degrees; left rotation to 60 degrees; right lateral flexion 
to 35 degrees; and left lateral flexion to 45 degrees.  

An April 1999 VA podiatry record notes that the veteran 
reported that his nail gets snagged on his socks and becomes 
painful at such times.  Physical examination revealed a 
longitudinal split in the right hallux nail, dividing it 
approximately into 1/3 and 2/3 segments.  There was no 
evidence of infection.  The assessment was hallucal 
gryphosis.

On October 2003 VA neurological examination, the veteran 
reported intermittent neck pain which was exaggerated by neck 
movements, at times radiating toward his right arm.  Physical 
examination revealed muscle strength was normal.  Sensory 
examination and reflexes were normal.  The diagnosis was 
service-connected neck pain with some difficulties in lateral 
neck movements and intermittent radiation of the pain in the 
neck towards the right arm suggesting a root compression.  
The plan was to update the cervical spine X-ray and obtain a 
MRI.  Cervical spine X-rays showed no fracture or slippage 
(however it was noted in the report that the cervical 
curvature was straightened suggesting muscle spasm).  The C3-
4, C5-6, and C6-7 disks were narrowed, and mild 
osteoarthritic changes were seen in the facet joints at the 
upper cervical levels.

On October 2003 VA skin examination, the veteran reported 
that his nails are jagged and that they snag his socks.  
Discoloration and dystrophy in the right fifth toenail, as 
well as the left first and fifth toenails was noted.  The 
veteran denied medical or surgical intervention; he denied 
problems with tinea pedis.  He denied itching or scaling of 
the soles or the web spaces.  He did not use corticosteroid 
or immunosuppressive drugs.  Physical examination revealed 
the right great toenail was onychomycotic, thickened, 
dystrophic, discolored, and with a longitudinal split.  The 
right fifth toenail also had onychomycosis, but was less 
dystrophic than the great toe.  The left first and fifth 
toenails were onychomycotic with brown-yellow discoloration 
flakiness.  Both feet had normal neurovascular function, and 
motion of all ten toes was normal.  The skin of the web 
spaces and plantar surfaces was normal in color and texture 
without any evidence of tinea.  The diagnosis was 
onychomycosis, bilateral toenails; right great toenail, 
gryphosis.

On December 2004 VA spinal examination, the veteran 
complained of constant daily neck pain.  He reported numbness 
and pain in the left upper extremity involving paresthesias 
in all five digits.  Physical examination revealed no focal 
weakness in the affected muscle group.  Range of motion 
studies showed forward flexion without pain; extension to 20 
degrees with pain; right lateral bending to 20 degrees and 
left lateral bending to 30 degrees.  The diagnosis was 
cervical radiculopathy that probably involves C6 and C7 nerve 
roots.

An undated letter from the veteran (received in May 2006) 
states that he is working for a contractor in Iraq and will 
not be able to attend his VA examination.

A February 2007 VA podiatry record notes that the veteran was 
seen for treatment of fungus infected toenails.  Physical 
examination revealed toenails which were thickened, opaque, 
white, brittle, and crumbly, with distal subungual debris of 
both feet.  The assessment was onychomycosis of both feet.  
The examiner noted that the veteran was offered an oral 
antifungal for treatment, but he declined citing concerns 
about the small possibility of liver damage occurring.  The 
examiner also offered the veteran, as an alternative, 
permanent nail removal, but the veteran also declined that 
treatment.

April 2007 VA electromyography of the right arm showed normal 
activity.

On June 2007 VA examination, the veteran reported constant 
sharp pain in his neck, (6 on a scale of 10).  He denied any 
radiating pain to his extremities.  He reported morning 
stiffness, but denied weakness.  He reported the pain was 
sharper and more intense on movement of his head.  He was not 
currently receiving therapy for his cervical spine 
disability.  He had no periods of flare-up.  He reported only 
positional numbness and tingling in the thumb and index and 
middle fingers of both hands during the night.  There were no 
limitations, due to his cervical spine disability, on how far 
or long he could walk.  His activities of daily living were 
not affected.  He reported that it was difficult to turn his 
head when entering traffic or changing lanes.  Physical 
examination revealed that his spine was straight; his limbs 
were equal; his posture and gait were normal; the position of 
his head was neutral; and the curvatures of his spine were 
intact.  His neck was symmetrical in appearance and during 
rhythm of spinal motion.  Range of motion studies showed 
forward flexion to 20 degrees (with pain between 12 - 20 
degrees); extension to 34 degrees (with pain between 30-34 
degrees); left lateral flexion was to 24 degrees; right 
lateral flexion was to 30 degrees; left lateral rotation was 
to 54 degrees and right lateral rotation was to 65 degrees.  
The examiner noted that on multiple repetitions the veteran 
had pain on motion; however, there was no additional loss of 
motion or function.  There were no muscle spasms, weakness, 
tenderness, postural abnormality, fixed deformity, or 
abnormality of cervical spine musculature.  Sensation to 
light touch and pin prick was intact throughout the upper 
extremities.

The veteran denied periods of incapacitation during the past 
12 months.  He reported that he had no urgent visits to a 
physician.  He had lost no time from work due to the cervical 
spine disability.  X-rays showed degenerative changes with 
spurring and mild narrowing of disc space height at C3-C4, C5 
through C7.  The changes were more pronounced at C6-C7.  
There was straightening of the cervical spine.  There was no 
evidence of fracture or subluxation.  MRI showed multilevel 
degenerative changes with moderate spinal canal stenosis at 
C3-C4 and C5-C6.  There was moderate bilateral foraminal 
narrowing at C3-C4, C4-C5.  There was mild cord impingement 
at C3-C4.  There was no evidence of myelomalacia.  The 
diagnosis was degenerative osteoarthritis and disc disease, 
cervical spine.  The examiner noted:

"...At this time I find associated bilateral intermittent 
sensory neuropathy, C6-7 (median nerve) with no motor 
functional loss, there is mild effect on occupational 
and daily activities.  There are no periods of 
incapacitation as defined in the past 12 month period 
due to intervertebral disc syndrome.  Presently there is 
no muscle spasm found on exam, the veteran reports 
chronic and persistent pain, intermittent spasm if he 
holds his head up too long.  Overall severity as noted 
on x-ray and MRI films is moderate.  There is no 
reported evidence of herniated C6-7 disc on current 
studies",

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Because the veteran's appeal of the rating for cervical spine 
disability and bilateral tinea pedis is from the initial 
rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO has not assigned staged ratings (interim increases were 
assigned retroactively for the entire appeal period).  The 
Board finds that staged ratings are not warranted as the 
ratings that have been assigned for the entire period reflect 
the greatest degree of impairment shown at any time.

Cervical spine:

The veteran's service connected cervical spine disability 
encompasses degenerative changes (arthritis) and 
intervertebral disc syndrome (disk herniation).  The criteria 
for rating disabilities of the spine and disc disease were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.

Criteria in effect prior to September 23, 2002

The RO assigned a 20 percent rating under Code 5293 (for 
intervertebral disc syndrome) for the veteran's cervical 
spine disability.  Code 5293 provides a 20 percent rating for 
recurring attacks of moderate intervertebral disc syndrome; a 
40 percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Alternative criteria are 
provided by Code 5290 for limitation of motion of the 
cervical spine, which provides for a 20 percent rating for 
moderate limitation of motion and a 40 percent rating for 
severe limitation of motion.  See 38 C.F.R. § 4.71a (in 
effect prior to Sept. 23, 2002).

The evidence of record does not show that the veteran suffers 
from severe attacks of intervertebral disc syndrome.  While 
he certainly suffers from cervical pain, the examinations of 
record do not show severe weakness, fatigue, lack of 
endurance or incoordination.  Without more significant 
functional limitation, a 40 percent rating for severe disc 
disease is not warranted.

The evidence of record also does not show that the veteran's 
cervical spine disability results in severe limitation of 
cervical motion.  During the entire appeal period, his 
cervical spine had at least 20 to 30 degrees of flexion, 20 
to 34 degrees of extension, 20 to 30 degrees of left and 
right lateral flexion, and 54 to 60 degrees of left and right 
rotation.  Such findings do not reflect more than moderate 
limitation of cervical spine motion, so a rating in excess of 
20 percent under Code 5290 is not warranted.  Since neither 
severe intervertebral disc syndrome with recurrent attacks 
nor severe limitation of motion is shown, a rating in excess 
of 20 percent under Code 5293 or Code 5290 is not warranted.

The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the cervical spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require vertebral fracture (Code 5285) or 
ankylosis of the cervical spine (Code 5287) and neither 
ankylosis nor vertebral fracture is shown.  Consequently, a 
rating in excess of 20 percent based on the criteria in 
effect prior to September 23, 2002 is not warranted.

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  That 
revision provided that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  Note (1) to revised Code 5293 
provides (in part) that, "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.

A 40 percent rating was warranted for incapacitating episodes 
under Code 5293 if such episodes had a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note 1 following Code 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Since the veteran has specifically denied incapacitating 
episodes a rating in excess of 20 percent based on 
incapacitating episodes under Code 5293 criteria which took 
effect September 23, 2002 is not warranted.  A rating in 
excess of 20 percent is also not warranted based on a 
combination of orthopedic and neurologic manifestations, as 
the evidence of record does not establish that the veteran 
has separately ratable neurological impairment resulting from 
his cervical spine disability.  While the veteran has 
complained of numbness and tingling into his right upper 
extremity as a result of his neck pain, April 2007 
electromyography showed no evidence of cervical radiculopathy 
and the June 2007 examination found no evidence of radiating 
pain.  Consequently the weight of the evidence is against a 
finding of separately ratable neurological impairment 
(constantly present or nearly so) attributable to the 
veteran's cervical spine condition.

Given that the veteran is not entitled to a separate rating 
for neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent as the criteria for rating cervical spine orthopedic 
manifestations were not revised September 23, 2002, but 
remained in effect until the September 26, 2003 effective 
revisions.  

Criteria in effect from September 26, 2003

September 26, 2003 effective revisions in the criteria for 
rating disabilities of the spine essentially provide that 
disc disease (Code 5243) is rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
based on Incapacitating Episodes.  Under the General Rating 
Formula, a 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less or there 
is favorable ankylosis of the cervical spine, a 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a, (effective September 26, 2003).  Under 
Code 5243, as it pertains to incapacitating episodes, the 
renumbered rating criteria are essentially identical to those 
in Code 5293 (in effect from September 23, 2002 to September 
26, 2003).

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.]  38 C.F.R. § 4.71a.

Given that forward flexion of the cervical spine has not been 
limited to 15 degrees or less, and ankylosis has never been 
reported, a rating in excess of 20 percent under the General 
Rating Formula is not warranted.  As was previously reported, 
the veteran has denied incapacitating episodes.  
Consequently, an increased rating under these revisions is 
not warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  In summary, a rating in excess of 20 percent is 
not warranted for any period of time during the appellate 
period under any applicable criteria.  The preponderance of 
the evidence is against this claim, and it must be denied.

Bilateral tinea pedis:

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during this appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3- 
2000).  The veteran has been advised of the rating criteria 
changes.

The veteran's bilateral tinea pedis with onychomycosis is 
rated as dermatophytosis (Code 7813) by analogy to the 
criteria for rating eczema, Code 7806.  Under the pre- August 
30, 2002 Code 7806 criteria, a 30 percent rating was 
warranted with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
required ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or if the condition was 
exceptionally repugnant.  38 C.F.R. § 4.118.

Under the revised Code 7806 criteria (effective from August 
30, 2002), a 30 percent rating is warranted for involvement 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  38 C.F.R. § 4.118.


The Board has considered both the former and (from their 
effective date) the revised criteria for rating the veteran's 
service connected skin disability, and finds that neither 
version is more advantageous to the veteran as neither, when 
applied, warrants a rating in excess of 10 percent.

As for the pre-August 30, 2002 criteria, the record does not 
show (no examiner has found) that the veteran's bilateral 
tinea pedis with onychomycosis has been manifested by 
constant itching or exudation; extensive lesions or marked 
disfigurement.  Infection has not been reported, and the 
veteran has not had medical or surgical intervention for this 
disability.

Considering the revised Code 7806 criteria (in effect from 
August 30, 2002), the October 2003 examiner did not find that 
the veteran's tinea pedis involved an exposed area, or that 
it required systemic therapy (on February 2007 podiatry 
visit, the veteran declined medical intervention).  As it 
involves only the feet, clearly 40 percent of the entire body 
is not affected.  Such findings fall well short of the 
revised criteria for the next higher rating (30 percent).

The preponderance of the evidence is against this claim. 
Accordingly, it must be denied.


ORDER 

A rating in excess of 20 percent for spinal stenosis, 
cervical spine, with disk herniation and degenerative changes 
is denied.

A rating in excess of 10 percent for bilateral tinea pedis 
with onychomycosis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


